        Case 6:21-cv-00051-ADA Document 7-1 Filed 02/08/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


  BCS SOFTWARE, LLC,

              Plaintiff                                 Case No. 6:21-cv-0051-ADA


              v.                                        JURY TRIAL DEMANDED


  ZOHO CORPORATION

              Defendant


[PROPOSED] ORDER GRANTING FIRST UNOPPOSED MOTION FOR EXTENSION

      The Court, having considered the Unopposed Motion for Defendant, Zoho Corp., to

respond to the Complaint hereby ORDERS that the motion is GRANTED.

      Defendant’s deadline to answer or otherwise respond to the Complaint is extended to

March 17, 2021.



                    SIGNED this ______day of __________________________2020.



                    ____________________________________
                    Alan D. Albright
                    UNITED STATES DISTRICT JUDGE
